DETAILED ACTION
This action is in response to the application 16/734,786 filed on 01/06/2020.
Restrictions Summary
This is a restriction between three species;
Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A: the thin film transistor structure in (Fig. 3-13) and presented in claims 1-2, 5-15, 17-18 and 20-21.
Species B: the thin film transistor structure in (Fig. 14-15, 17 and 20-28) and presented in claims 1-2, 5-13 and 22-24. 
Species C: the thin film transistor structure in (Fig. 1) and presented in claims 1-2 and 5-13. 
The species are independent or distinct because the species recite the mutually exclusive characteristic (Species A) of the semiconductor device with the a lower gate structure on a surface of the lower semiconductor substrate, and a width of the upper contact at the same level as the second surface is smaller than a width of the upper contact at the same level as the first surface show in Figs. 9-13, and (Species B) of the semiconductor device with show a conductive pad on the lower semiconductor substrate, and an upper interlayer insulation film between the first surface of the upper semiconductor substrate and the conductive pad in Fig. 14-15, 17 and 20-28), and 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-2 and 5-13 are generic of species A, B and C.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species recite mutually exclusive characteristics requiring a divergent search including at least employing varying search queries/strategies and prior art likely to read upon a first species is unlikely to read upon the second. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815